Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT

AND AMENDMENT NO. 2 TO GUARANTY AGREEMENT

This Amendment No. 4 to Amended and Restated Credit Agreement and Amendment
No. 2 to Guaranty Agreement (this “Agreement”) dated as of May 16, 2007 is made
by and among PRECISION CASTPARTS CORP., an Oregon corporation (the “Borrower”),
BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States (“Bank of America”), in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement (as
defined below)) (in such capacity, the “Administrative Agent”), each of the
Lenders signatory hereto, and each of the Guarantors (as defined in the Credit
Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of October 14,
2005, as amended by Amendment No. 1 and Waiver to Credit Agreement dated as of
November 16, 2005, as further amended by Amendment No. 2 and Waiver to Credit
Agreement dated as of December 16, 2005 and as further amended by Amendment
No. 3 and Waiver to Credit Agreement dated as of January 31, 2006 (as so
amended, as hereby amended and as from time to time hereafter further amended,
modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrower a
revolving credit facility, including a letter of credit facility and a swing
line facility; and

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it and the Guarantors desire to amend certain provisions of the Credit Agreement
and the Guaranty as set forth below, and the Administrative Agent and the
Lenders signatory hereto are willing to effect such amendment on the terms and
conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) The grid set forth in the definition of “Applicable Rate” in Section 1.02 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following in lieu thereof:



--------------------------------------------------------------------------------

Applicable Rate

 

Pricing Level

 

Debt Ratings S&P/Moody’s

 

Facility Fee

 

Utilization Fee

 

Eurodollar Rate +

Letters of Credit

1

  BBB+ / Baa1 or better   0.080%   0.050%   0.270%

2

  BBB / Baa2   0.100%   0.050%   0.350%

3

  BBB- / Baa3   0.125%   0.075%   0.500%

4

  BB+ / Ba1   0.150%   0.125%   0.600%

5

  BB / Ba2 or worse   0.250%   0.250%   0.750%

(b) The definition of “Obligations” in Section 1.02 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following in lieu thereof:

“ ‘Obligations’ means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, or arising
under any Related Credit Arrangement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Subsidiary
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.”

(c) The definition of “Threshold Amount” in Section 1.02 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following in lieu
thereof:

“ ‘Threshold Amount’ means $50,000,000.”

(d) The definition of “Revolving Credit Maturity Date” in Section 1.02 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following in lieu thereof:

“ ‘Revolving Credit Maturity Date’ means (a) May 16, 2012 (subject to extension
in accordance with Section 2.15 hereof) or (b) such earlier date upon which the
Aggregate Revolving Credit Commitments may be terminated in accordance with the
terms hereof.”

(e) The following new definitions are hereby added to Section 1.02 of the Credit
Agreement in their proper alphabetical order:

“ ‘Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.”

 

2



--------------------------------------------------------------------------------

‘Related Treasury Management Arrangements” means all arrangements for the
delivery of services pursuant to any Treasury Management Agreement to or for the
benefit of the Borrower or any Subsidiary which are entered into or maintained
with a Lender or Affiliate of a Lender and which are not prohibited by the
express terms of the Loan Documents.

‘Treasury Management Agreement’ means any agreement governing the provision of
treasury or cash management services, including deposit accounts, credit or
debit cards, funds transfer, automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services.”

(f) Section 2.09(b) of the Credit Agreement is hereby amended by:

(i) deleting the phrase “equal to 0.125%” therein and replacing it with “equal
to the Applicable Rate” in lieu thereof, and

(ii) deleting the sentence “The Utilization Fee shall be calculated quarterly in
arrears” therein and replacing it with “The Utilization Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.” in lieu thereof.

(g) Section 2.14(a) of the Credit Agreement is hereby amended by deleting the
reference to “$250,000,000” therein and replacing it with “$500,000,000” in lieu
thereof.

(h) The following new Section 2.15 is hereby added to the Credit Agreement:

“2.15 Extension of Revolving Credit Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) request that each Lender extend
such Lender’s Revolving Credit Maturity Date for an additional year from the
then-existing Revolving Credit Maturity Date, such request to be made (i) in the
event of the first extension option, not earlier than 60 days and not later than
45 days prior to May 16, 2008 (the “First Extension Date”), and (ii) in the
event of the second extension option, not earlier than 60 days and not later
than 45 days prior to May 16, 2009 (the “Second Extension Date” and together
with the First Extension Date, the “Extension Dates”).

(b) Lender Elections to Extend. In case of a request for extension at either
Extension Date, each Lender, acting in its sole and individual discretion,
shall, by notice to the Administrative Agent given

 

3



--------------------------------------------------------------------------------

not later than the date (the “Notice Date”) that is 25 days prior to the
applicable Existing Revolving Credit Maturity Date, advise the Administrative
Agent whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Revolving Credit Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 20 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 3.08; provided that (i) the Borrower shall offer
the Revolving Credit Commitments of Non-Extending Lenders first to Extending
Lenders (defined below), it being understood no Extending Lender shall have an
obligation to take any such Non-Extending Lender’s Revolving Credit Commitment,
and (ii) each of such Additional Commitment Lenders shall enter into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the applicable Extension Date, undertake a Revolving
Credit Commitment (and, if any such Additional Commitment Lender is already a
Lender, its Revolving Credit Commitment shall be in addition to such Lender’s
Revolving Credit Commitment hereunder on the date of such assignment).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Lenders that have agreed so to extend their Revolving
Credit Maturity Date (each, an “Extending Lender”) and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the Aggregate Revolving Credit Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Revolving Credit Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the then-existing Revolving Credit Maturity Date (except that, if such
date is not a Business Day, such Revolving Credit Maturity Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated on or prior to the applicable Extension Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such extension (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the date of such certificate, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively of
Section 6.01, and (B) no Default exists. In addition, on the Revolving Credit
Maturity Date of each Non-Extending Lender, the Borrower shall prepay any
Revolving Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Revolving Loans ratable with any revised Pro Rata Shares of the respective
Lenders effective as of such date.

(g) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.”

(i) Section 3.08 of the Credit Agreement is hereby amended by deleting the “or”
immediately prior to clause (c) thereof, and inserting the following subsection
(d) immediately prior to the definition of “Restricted Lender” contained
therein:

“, or (d) fails to consent to an extension of the Maturity Date properly
requested pursuant to Section 2.15”

(j) Section 5.15 of the Credit Agreement is hereby amended by replacing the
first sentence thereof with the following:

“As of the Closing Date, the Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.”

(k) The reference in the second parenthetical in the lead-in to Article VI of
the Credit Agreement to “Related Swap Contracts” is hereby replaced with
“Related Credit Arrangements” in lieu thereof.

 

5



--------------------------------------------------------------------------------

(l) The reference in the second parenthetical in the lead-in to Article VII of
the Credit Agreement to “Related Swap Contracts” is hereby replaced with
“Related Credit Arrangements” in lieu thereof.

(m) Section 7.08 of the Credit Agreement, and the accompanying Schedule 7.08,
are hereby deleted in their entirety, without replacement thereof.

(n) Section 7.10(a) of the Credit Agreement is hereby amended by inserting the
following proviso at the end of such section:

“; provided that if at any time after the payment in full and termination of the
Private Notes, and if at such time there is no other Indebtedness replacing the
Private Notes containing a consolidated net worth covenant, the Debt Rating is
either BBB+ or higher by S&P or Baa1 or higher by Moody’s, then in such case
this covenant shall at such time and at all times thereafter cease to apply.”

(o) Section 8.01(h) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are appropriately commenced by
any creditor upon such judgment or order, or (B) there is a period of ten
consecutive days during which either (x) such judgment is not discharged or
(y) a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or”

(p) Section 8.03 of the Credit Agreement is hereby amended by deleting the
paragraphs labeled “Second”, “Third” and “Fourth” therein in their entirety and
replacing such paragraphs with the following:

“Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations arising under
the Loan Documents, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

 

6



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations arising under Related
Credit Arrangements, ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;”

(q) Section 8.03 of the Credit Agreement is hereby amended by deleting the
paragraph labeled “Sixth” contained therein, without any replacement thereof,
and re-labeling the paragraph labeled “Seventh” contained therein as “Sixth” in
lieu thereof.

(r) Section 8.03 of the Credit Agreement is hereby amended by adding the
following paragraph at the end of such section:

“Notwithstanding the foregoing, Obligations arising under Related Credit
Arrangements shall be excluded from the application described above unless the
Administrative Agent has received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate of Lender, as the case may be, of (A) the
existence of such Related Credit Arrangement, and (B) the sums due to the
applicable Lender or Affiliate of a Lender, as the case may be, on the date any
such amounts are applied pursuant to this Section 8.03. Each Affiliate of a
Lender not a party to the Credit Agreement who obtains the benefit of the
foregoing provision or any collateral by virtue of the provisions hereof or of
the Guaranty shall be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of Article IX hereof for
itself and its Affiliates as if a “Lender” party to the Credit Agreement.

2. Amendments to Guaranty. Subject to the terms and conditions set forth herein,
the Guaranty is hereby amended as follows:

(a) The parenthetical in the initial paragraph of the Guaranty setting forth the
definition of “Secured Parties” is hereby deleted in its entirety and replaced
with the following:

“(collectively with the Administrative Agent, and certain other Persons parties
to Related Credit Arrangements as more particularly described in Section 19
hereof, the ‘Secured Parties’)”

(b) Subpart (c) of the definition of “Borrower’s Liabilities” contained in
Section 1 of the Guaranty is hereby deleted in its entirety and replaced with
the following:

“(c) the prompt payment in full, when due or declared due and at all such times,
of obligations and liabilities of the Borrower or any Subsidiary now or
hereafter arising under Related Credit Arrangements.”

 

7



--------------------------------------------------------------------------------

(c) Subpart (iii) of the definition of “Facility Termination Date” contained in
Section 9(c) of the Guaranty is hereby deleted in its entirety and replaced with
the following:

“(iii) the obligations and liabilities of the Borrower and each Subsidiary under
all Related Credit Arrangements shall have been fully, finally and irrevocably
paid and satisfied in full and the Related Credit Arrangements shall have
expired or been terminated, or other arrangements satisfactory to the
counterparties thereto or the providers thereof shall have been made with
respect thereto;”

(d) Section 19 of the Guaranty is hereby deleted in its entirety and replaced
with the following:

“19. Related Credit Arrangements. All obligations of the Borrower or any
Subsidiary under Related Credit Arrangements to which any Lender or its
Affiliates are a party shall be deemed to be Borrower’s Liabilities, and each
Lender or Affiliate of a Lender party to any such Related Credit Arrangement
shall be deemed to be a Secured Party hereunder with respect to such Borrower’s
Liabilities; provided, however, that such obligations shall cease to be
Borrower’s Liabilities at such time, prior to the Facility Termination Date, as
such Person (or Affiliate of such Person) shall cease to be a ‘Lender’ under the
Credit Agreement.”

(e) The reference in the final recitals to the Guaranty Joinder Agreement,
attached as Exhibit A to the Guaranty, to a “Related Swap Contracts” is hereby
amended to refer to “Related Credit Arrangements” in lieu thereof.

3. Effectiveness; Conditions Precedent. The effectiveness of this Agreement and
the amendments to the Credit Agreement and the Guaranty herein provided are
subject to the satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i) four (4) original counterparts of this Agreement, duly executed by the
Borrower, the Administrative Agent, each Guarantor and each of the Lenders
(after giving effect to the provisions of Paragraph 13 of this Agreement);

(ii) resolutions of the Board of Directors of the Borrower and of each
Guarantor, in each case authorizing the transactions contemplated hereby,
certified by the Secretary or Assistant Secretary of Borrower; and

(iii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request; and

 

8



--------------------------------------------------------------------------------

(b) all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent and the
fees provided in that certain fee letter among Bank of America, Banc of America
Securities LLC and the Borrower dated as of April 17, 2007) estimated to date
shall have been paid in full (without prejudice to final settling of accounts
for such fees and expenses).

4. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Guaranty to which such Guarantor is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms.

5. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties made by the Borrower and each other Loan
Party in Article V (other than the representation and warranty in
Section 5.05(c)) of the Credit Agreement and in each of the other Loan Documents
to which such Loan Party is a party are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, and except that the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b), respectively;

(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01(a) of the Credit Agreement, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect;

(c) The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;

(d) This Agreement has been duly authorized, executed and delivered by the
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(e) No Default or Event of Default has occurred and is continuing.

6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of

 

9



--------------------------------------------------------------------------------

the parties hereto in relation to the subject matter hereof and supersedes any
prior negotiations and agreements among the parties relating to such subject
matter. No promise, condition, representation or warranty, express or implied,
not set forth in the Relevant Documents shall bind any party hereto, and no such
party has relied on any such promise, condition, representation or warranty.
Each of the parties hereto acknowledges that, except as otherwise expressly
stated in the Relevant Documents, no representations, warranties or commitments,
express or implied, have been made by any party to the other in relation to the
subject matter hereof or thereof. None of the terms or conditions of this
Agreement may be changed, modified, waived or canceled orally or otherwise,
except in writing and in accordance with Section 10.01 of the Credit Agreement.

7. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement, the Guaranty and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic format (including .tif or .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

10. Enforceability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby. All references in
any of the Loan Documents to the “Guaranty” shall mean the Guaranty, as amended
hereby.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Guarantors
and Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

13. Revolving Credit Commitments. With effect from and including the date of the
effectiveness of this Agreement in accordance with Paragraph 3 hereof, the
Revolving Credit Commitment of each Lender shall be the amount set forth
opposite the name of such Lender on the revised Schedule 1.01(a) to the Credit
Agreement set forth on Exhibit A to this Agreement (the “Revised Allocation
Schedule”), which shall replace the existing Schedule 1.01(a) to the Credit
Agreement. Any Lender under the Credit Agreement prior to the effectiveness of
this Agreement that does not appear on the Revised Allocation Schedule (each, a
“Departing

 

10



--------------------------------------------------------------------------------

Lender”) shall, upon the effectiveness of this Agreement in accordance with
Paragraph 3 hereof, cease to be a Lender under the Credit Agreement and all
accrued fees and other amounts payable under the Credit Agreement for the
account of each Departing Lender (it being understood that as of the date
hereof, there are not Outstanding Amounts of Revolving Loans) shall be due and
payable on such date; provided that the provisions of Sections 3.01, 3.04, 3.05
and 10.04 shall continue to inure to the benefit of each Departing Lender with
respect to facts and circumstances occurring prior to the effectiveness of this
Agreement as if an assignment had been made pursuant to Section 10.06(b) of the
Credit Agreement.

[Signature pages follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

PRECISION CASTPARTS CORP.

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

GUARANTORS: PCC STRUCTURALS, INC. PCC AIRFOILS LLC. By:   Precision Castparts
Corp., its sole member PCC SPECIALTY PRODUCTS, INC. J&L FIBER SERVICES, INC.
ADVANCED FORMING TECHNOLOGY, INC. WYMAN-GORDON COMPANY PRECISION FOUNDERS INC.
WYMAN-GORDON FORGINGS (CLEVELAND), INC. WYMAN-GORDON FORGINGS, INC. WYMAN-GORDON
INVESTMENT CASTINGS, INC. SPS TECHNOLOGIES, LLC By:   Precision Castparts Corp.,
its sole member and sole manager CARMET INVESTORS, INC. CARMET COMPANY WG
WASHINGTON STREET LLC By:   Wyman-Gordon Company, its sole member and sole
manager INTERNATIONAL EXTRUDED PRODUCTS, LLC By:   Precision Castparts Corp.,
its sole member CANNON-MUSKEGON CORPORATION GREENVILLE METALS, INC. GREER STOP
NUT, INC. HOWELL PENNCRAFT, INC. M. ARGUESO & CO., INC. METALAC FASTENERS, INC.
NSS TECHNOLOGIES, INC. SPS INTERNATIONAL INVESTMENT COMPANY SPS TECHNOLOGIES
WATERFORD COMPANY UNBRAKO, LLC By:   SPS Technologies, LLC, Manager Member By:  
Precision Castparts Corp., its sole member and sole manager AVIBANK MFG., INC.
SPECIAL METALS CORPORATION HUNTINGTON ALLOYS CORPORATION A-1 WIRE TECH, INC. By:
 

 

Name:  

 

Title:  

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA)

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

 

Name:  

 

Title:  

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LIMITED

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A. By:  

 

Name:  

 

Title:  

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

BANK OF CHINA

By:

 

 

Name:

 

 

Title:

 

 

 

Precision Castparts Corp.

Amendment No. 4 to Amended and Restated Credit Agreement

and Amendment No. 2 to Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

EXHIBIT A

(to Amendment No. 4 to Credit Agreement and Amendment No. 2 to Guaranty
Agreement)

Schedule 1.01(a) to Credit Agreement

REVOLVING CREDIT COMMITMENTS AND PRO RATA SHARES

 

Lender

   Revolving Credit
Commitment    Pro Rata Share  

Bank of America, N.A.

   $ 100,000,000    10.000000000 %

Citibank, N.A.

   $ 90,000,000    9.000000000 %

Wachovia Bank, National Association

   $ 90,000,000    9.000000000 %

Mizuho Corporate Bank (USA)

   $ 75,000,000    7.500000000 %

JPMorgan Chase Bank, N.A.

   $ 60,000,000    6.000000000 %

Keybank National Association

   $ 60,000,000    6.000000000 %

PNC Bank National Association

   $ 60,000,000    6.000000000 %

SunTrust Bank

   $ 60,000,000    6.000000000 %

U.S. Bank National Association

   $ 60,000,000    6.000000000 %

Wells Fargo Bank, N.A.

   $ 60,000,000    6.000000000 %

Société Générale

   $ 60,000,000    6.000000000 %

The Bank of New York

   $ 50,000,000    5.000000000 %

The Bank of Nova Scotia

   $ 50,000,000    5.000000000 %

The Bank of Tokyo-Mitubishi UFJ, Limited

   $ 50,000,000    5.000000000 %

Union Bank of California, N.A.

   $ 50,000,000    5.000000000 %

Bank of China

   $ 25,000,000    2.500000000 %              

Total

   $ 1,000,000,000    100.000000000 %

 

Revised Schedule 1.01(a) to Credit Agreement